Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants appeal the district court’s order dismissing their fraud in the inducement claims against John T. Spane and Dale W. Sutphin. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cnty. Of Grayson v. Spane, No. 7:13-cv-00384-GEC, 2014 WL 2257155 (W.D.Va. May 29, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before .this court and argument would not aid the decisional process.

AFFIRMED.